



EXHIBIT 10.3


apeaseofferletterr_image1.jpg [apeaseofferletterr_image1.jpg]


September 19, 2016




Alex Pease
[ADDRESS]




Dear Alex:


You have made a favorable impression on everyone you have met during our
interview process. Your depth of experience, business competence and leadership
capabilities are characteristics we value at Snyder’s-Lance. Therefore we are
excited to offer you the position of Executive Vice President and Chief
Financial Officer reporting to Carl E. Lee, Jr., Chief Executive Officer. Below
are the details of your employment offer:


Start Date: November 1, 2016 (or earlier)


Base Compensation: Annualized base salary of $535,000 subject to applicable
withholdings. Eligibility for an annual performance review and merit increase
beginning in January 2018.


Annual Incentive Plan (AIP) Participation: AIP target of 75% of base salary.
Eligibility for participation in the 2016 performance year on a pro-rated basis,
however guaranteed at a minimum $100,000.


Long Term Incentive Plan Participation: First annual grant beginning in quarter
one, 2017 at $700,000. Components of the plan design include restricted stock,
stock options and performance shares. Further details of the plan are specified
in the 2016 Key Employee Incentive Plan document which will be provided to you
upon grant date.


Special One Time Sign On:
•
$100,000 cash payment (less applicable taxes and deductions) to be paid within
30 days of start date

•
Sign on equity award in November 2016, with a value of $300,000 in the form of
restricted stock units and non-qualified stock options.

•
$450,000 cash payment (less applicable taxes and deductions) to be paid in June
2017.



Benefits and additional details:
•
Eligibility to participate in all of our Company sponsored benefit and
retirement plans.

•
Four weeks of paid vacation effective in 2017.

•
Access to a Snyder’s-Lance Inc. corporate membership at Ballantyne Country Club.
You will be responsible for all charges as well as monthly dues and any
assessments.



This offer is contingent upon successful completion of our standard
pre-employment drug screen and background investigation. After receiving your
signed acceptance, the necessary forms to be completed to initiate this process
will be emailed to you.






--------------------------------------------------------------------------------





We remind you that you will be an “at-will” employee, meaning that you or
Snyder’s-Lance may terminate the employment at any time for any reason not
prohibited by law with or without prior notice. Nothing in this offer letter
alters your status as an “at-will” employee. Further, nothing in this offer is
intended to create a contract for employment or guarantee of continued
employment with Snyder’s-Lance.


Alex, it is an exciting time for our organization, and we are very confident
that you will help us achieve our growth goals. We have all enjoyed getting to
know you, and we are very excited to have you join our team.


Your acceptance of this offer may be communicated by signing below and
forwarding a copy to my attention by 5:00 pm September 20 2016. After this time,
this offer will expire. Please scan and email back to me at xxx@xxx.com


If you have any questions, please do not hesitate to contact me at (xxx)
xxx-xxxx.


            


Sincerely,


Andrea Frohning
 
 
 
 
Chief Human Resources Officer
 
 
 
 











Acknowledgement of Acceptance:




/s/ Alex Pease
 
 
 
September 19, 2016
Alex Pease
 
 
 
Date





